Citation Nr: 1103848	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-26 483	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to June 2006.  

This appeal arises from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas and a May 2009 rating decision of the VARO in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  The Veteran was engaged in combat with the enemy.  

2.  The Veteran's psychiatric symptoms do not meet the criteria 
for a diagnosis of PTSD.  

3.  X-rays of the left shoulder in service in July 2002 showed 
cystic changes and spur formation in the distal end of the 
clavicle.  

4.  Current VA X-rays of the left shoulder show mild degenerative 
changes in the acromioclavicular joint, with mild narrowing of 
the subacromial space, and round opacities projecting over the 
left supraclavicular area.  

5.  There is no diagnosis of any brain injury in service, or in 
current medical records.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f)(2010).  

2.  The criteria for service connection for a left shoulder 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for a traumatic brain 
injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran filed his claim for service connection for PTSD and a 
left shoulder disorder in February 2008 and his claim for service 
connection for traumatic brain injury in December 2008.  The RO 
sent him letters in May 2008 and February 2009 which informed him 
of what was needed from him, how VA could help him with his 
claims, what the evidence must show to support his claims and how 
VA determines disability ratings and effective dates.  

The Veteran's service treatment records and VA records were 
obtained.  He was afforded VA examinations.  In March 2009 the 
Veteran stated he had no additional evidence to submit.  

No further notice to the Veteran or assistance with his claims is 
necessary.  

SERVICE CONNECTION

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. §  4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2010).  

A.	PTSD

Given that the Veteran earned the Purple Heart, and the Combat 
Action Badge, there is no question he was subjected to stressors 
during his military service.  Rather, the question in this case 
is whether the Veterans' symptoms meet the diagnostic criteria 
for PTSD as set out in the Diagnostic and Statistic Manual of the 
American Psychiatric Association (hereinafter DSM -IV).  The 
regulations require that psychiatric diagnoses conform to DSM IV.  
See 38 C.F.R. § 4.125(a)(2010).  

In this regard, the Veteran was examined for VA purposes in March 
2008.  At that time, the only symptoms reported by the Veteran 
were daily headaches and irritability, and sleep problems a few 
times per week.  He had dreams about being knocked flat on his 
back but no longer remembered them.  Mental status examination 
revealed there was no impairment of thought processes or 
communication.  He did not have delusions or hallucinations.  His 
eye contact and interaction were excellent.  He had no suicidal 
or homicidal ideation.  His personal hygiene was good.  He was 
oriented times three.  The Veteran denied any memory loss.  He 
was able to recall three objects without difficulty.  His 
concentration was good.  He was able to spell world backwards and 
to do serial sevens.  He did mull things and think about a friend 
that got shot and killing an Iraqi soldier, but it did not 
interfere with any of his activities.  He denied any ritualistic 
behaviors.  His speech was unremarkable.   He reported having one 
panic attack, after surviving an attack and having to control the 
bleeding of two wounded soldiers.  He denied being depressed, 
having anhedonia or anxiety.  When questioned as to any problems 
with impulse control, he reported following a man who was 
speeding in a school zone a mile to confront him, but there was 
no violence.  He thrashed in his sleep and had frequent 
awakening.  He had nightmares but had ceased to remember them.  
He slept eight hours.  No psychiatric disorder was diagnosed.  

In April 2008, a Neurobehavioral Inventory Consult report, 
included diagnosis of PTSD.  The Veteran reported worsening 
nightmares, increasing anxiety and discomfort in crowded 
situations.  He preferred solitary activities.  H also complained 
of insomnia.  The examiner referred the Veteran to the psychology 
clinic for evaluation for PTSD.  

Based on that referral a psychological evaluation was afforded 
the Veteran in May 2008, it includes diagnosis of rule out PTSD.  
The following sources of information were utilized:  a clinical 
interview, a medical record review, a client questionnaire, a 
PTSD Checklist and a Quick Inventory of Depressive 
Symptomatology.  

In May 2008 the Veteran reported his post service problems 
included nightmares.  He had increasing problems with nightmares.  
He did not like being around large groups.  He reported anger 
when driving.  He denied any violence.  He reported a strong 
tendency toward social isolation.  He could no longer tolerate 
crowded situations.  He had walked out of movies and no longer 
took his wife dancing.  He spent hours playing video games.  He 
had a moderate problem with hypervigilance.  He always sat in a 
defensive position.  At his sister's wedding after having a few 
drinks he had broken down in tears when intrusive memories arose.  
He had significantly reduced his drinking after the incident as 
he was in less control of his emotions when drinking.  At that 
time he had multiple stressors, he and his wife were going 
through infertility treatment.  He had financial stressors.  It 
had been the busy season at his job in pest control.  He had 
unspecified problems with his parents.  At that time the combat 
related stressor was greater than all the others combined.  He 
described himself as stressed and endorsed being anxious and 
worried.  Rule out PTSD was the diagnostic impression on Axis I.  

November 2008 VA treatment notes indicate the Veteran had been 
seen in May 2008 when it was recommended he enter a coping skills 
group and try medication.  He had been unable to follow through 
due to problems with his health care enrollment.  He was 
relocating in ten days.  His current issues were discussed.  The 
Veteran felt they were getting worse.  The VA clinical 
psychologist indicated the symptoms he described were sufficient 
to meet the criteria for a diagnosis.  He had nightmares, avoided 
crowds and other reminders of emotions associated with his 
memories, had lost interest in things like going to clubs and 
seeing friends.  He had outbursts of anger and startled easily 
and his sleep was disturbed.  PTSD was diagnosed.  

In March 2009, another VA examination was conducted.  At that 
time, the Veteran was living in Wisconsin and working for Orkin 
Pest Control.  Previously he had been employed by Mantis Pest 
Control in Texas for two years.  He liked pest control work 
because it allowed him to work for himself.  

The Veteran indicated that several times per week he had unwanted 
thoughts of his traumatic experiences.  It was particularly acute 
during his 80 mile drive from his parent's home to his job.  When 
the music on the radio got boring or when there was a lull in 
conversation he started thinking about his experiences in Iraq.  
He was typically able to change the channel and his distress 
seemed mild to moderate.  It happened almost every day.  It did 
not happen when he was busy at home.  He also had recurrent 
distressing dreams.  The dream was always the same.  He was 
driving in his armored vehicle and an IED explodes and that 
recurs.  He had these dreams once or twice per week.  They were 
mildly distressing.  When he first came back from Iraq they 
occurred almost every day and woke him up.  When he woke up he 
felt a sense of relief that he had not been blow up.  And it was 
easy for him to go back to sleep.  He expressed longing to return 
to military service with a fair amount of enthusiasm.  He had 
physiological reactions to exposure to internal and external cues 
that reminded him of his experiences in Iraq.  

The MMPI-2 revealed the Veterans' scores were within normal 
limits.  Another  test result was reported as well below the 
cutoff for PTSD, and his Mississippi Scale Combat Score was 77, 
well below the cut off for PTSD.  

In the summary of the report, the VA psychologist concluded the 
Veteran's psychological turmoil associated with his military 
experiences was mild.  His occupational and social functioning 
did not appear to have been significantly impaired due to his 
military stressors, and no diagnosis of any psychiatric disorder 
was made.  

On the foregoing record, the Board concludes the greater weight 
of the evidence is against the claim.  The adverse March 2009 VA 
examination report is the most probative as it includes the most 
complete history and review of the Veterans' records.  When 
combined with the fact it is most current, and with the findings 
from the March 2008 examination, the PTSD screen, and the May 
2008 psychological evaluation (rule out PTSD), this evidence 
against the conclusion the Veteran has PTSD outweighs the 
evidence the Veteran has the claimed disability, which consists 
simply of the April 2008 Neurobehavioral Inventory Consult report 
and a November 2008 treatment note, the latter of which does not 
include a listing or description of symptoms, only a conclusion.  

The greater weight of the evidence being against the conclusion 
the Veteran has PTSD, service connection is denied.  

B.	Left Shoulder Disorder

At enlistment in March 1999 the Veteran's upper extremities were 
noted to be normal.  The Veteran did give a history of having a 
left shoulder separation once at age 17.  

March 2000 service treatment records reveal the Veteran had 
returned for follow up of a left shoulder complaint.  It was 
noted to be healing well.  He had complete range of motion, with 
no ecchymosis, edema, tenderness to palpation or deformity.  He 
was told to "unsplint." 

X-rays of the left shoulder in March 2000 showed no evidence of 
arthritis, inflammatory or traumatic changes.  There was no 
peritendinitis calcarea seen.  His glenohumeral and 
acromioclavicular joints were unremarkable.  

July 2002 service treatment records reveal he had shoulder pain 
for two weeks.  He was bench pressing when it started.  He had a 
sharp stabbing pain when reaching up and in sleep positions.  
Examination of the shoulder found no tenderness, deformity, but a 
positive impingement sign.  X-rays of the left shoulder showed 
cystic like changes and spur formation was seen mainly at the 
distal end of the clavicle superiorly.  No spurs were seen at the 
distal and inferior aspects of the clavicle or acromion.  The AC 
joint itself was within normal limits.  The glenohumeral joint 
was unremarkable.  No calcific tendinopathy was identified.  

The Veteran was examined by VA in March 2009.  Examination 
revealed tenderness in the subacromial space and AC joint.  He 
had full range of motion of the left shoulder.  X-rays of the 
shoulder showed mild degenerative changes in the 
acromioclavicular joint.  There was mild narrowing of the 
subacromial space.  The glenohumeral joint was unremarkable.  
Round opacities projecting over the left supraclavicular joint 
were seen.  The radiologist indicated an assessment ultrasound 
should be considered.  A left shoulder contusion was diagnosed.  
The VA physician stated it was less likely to have been a result 
of events in the military.  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

First the Board notes that no disorder of the left shoulder was 
found at service entrance.  For that reason the Veteran is 
considered to be sound at service entrance.  38 C.F.R. 
§ 3.304(b)(2010).  The report of a history of a single shoulder 
separation is not sufficient to rebut the presumption of 
soundness.  The regulations specifically note that history of 
preservice existence of conditions recorded at the time of the 
examination does not constitute a notation of such condition.  
See 38 C.F.R. § 3.304(b)(1)(2010).  

The relevant probative evidence in this case consists of the X-
rays of the left shoulder in service.  They reveal the Veteran 
first developed spurring and cystic changes in service as 
reflected by his July 2002 X-rays as compared to his earlier 
March 2000 X-rays of the left shoulder.  Thus, the evidence is 
clear that the Veteran began to develop degenerative changes in 
the left shoulder joint in service.  The current VA X-rays of 
March 2009 merely confirm the degenerative changes.  

As the evidence includes current X-ray findings of degenerative 
changes in the left shoulder and service X-rays demonstrate those 
changes began in service, no medical opinion is required to link 
those findings.  

Service connection for left shoulder degenerative changes is 
supported by the evidence of record.  

C.	Traumatic Brain Injury (TBI)

The Veteran has described an incident in which the Bradley 
vehicle in which he was riding sustained an attack from an 
improvised explosive device (IED).  After the IED exploded he 
exited and while he was outside a mortar exploded.  It threw him 
into his vehicle.  He was dazed and heard ringing in his ears.  
He did not lose consciousness.  

His Recommendation for a Purple Heart indicates the Veteran was 
wounded in August 2005.  On August 31, 2005 while on combat 
patrol the Bradley Fighting Vehicle he was occupying was struck 
by an IED.  While he was providing security the vehicle's ramp 
was struck by a mortar.  He sustained lacerations to his eye.  

In April 2008, a VA TBI inventory was conducted.  The Veteran 
reported that during his deployment in Iraq in 2005-2006 an IED 
exploded outside of their Bradley, popping off its top.  
Immediately following there was a mortar attack.  At the time of 
the mortar attack he was outside of the Bradley.  It threw him 
off of his feet and back into the Bradley.  He had no 
recollection of the events immediately afterwards, but did not 
lose consciousness.  He also did not recall having headaches 
after the event, but that they started when he came stateside.  
(The Veteran is already service connected for tension headaches, 
evaluated as 30 percent disabling.)  During his deployment the 
Veteran did not relate any other incidents which caused any 
altered mentation or loss of consciousness.  A neurological 
examination was conducted.  The assessment was he had a history 
of a possible concussion with no history or evidence to support a 
diagnosis of a traumatic brain injury. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this instance there is no current diagnosis of traumatic brain 
injury.  The Veteran was questioned and a neurological evaluation 
found no evidence of TBI.  There was no diagnosis of traumatic 
brain injury.  Thus, while the Board does not question the 
Veterans' description of events that occurred in combat, since 
there is no indication he has the education or expertise to 
diagnose a closed head injury, and the medical evidence fails to 
reflect a current diagnosis of the claimed disability, a basis 
upon which to establish service connection has not been 
presented.  


ORDER

Service connection for PTSD is denied.  

Service connection for left shoulder degenerative changes is 
granted.  

Service connection for traumatic brain injury is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


